Third District Court of Appeal
                               State of Florida

                          Opinion filed June 1, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1286
                       Lower Tribunal No. 18-37773
                          ________________

                              Gulam Jaffer,
                                  Appellant,

                                     vs.

                      153 REHC LLC, etc., et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Carlos
Lopez, Judge.

      Kopelowitz Ostrow Ferguson Weiselberg Gilbert, and Alexis Fields
(Fort Lauderdale), for appellant.

     Stolzenberg Gelles Flynn & Arango, LLP, Cheryl Zickler and Jared
Gelles, for appellee 153 REHC LLC.


Before EMAS, SCALES and GORDO, JJ.

     PER CURIAM.
      Affirmed. See NLG, LLC v. Hazan, 151 So. 3d 455, 456 (Fla. 3d DCA

2014) (noting a party’s “prior suit on the promissory note and recordation of

a judgment on the note was not an election of remedies precluding the later

enforcement of the mortgage.”); Nikooie v. JPMorgan Chase Bank, N.A., 183

So. 3d 424, 430 (Fla. 3d DCA 2014) (noting the parties needed to have paid

documentary stamp and intangible taxes on the principal mortgage amounts

claimed by them); Barton v. MetroJax Prop. Holdings, LLC, 207 So. 3d 304,

307 (Fla. 3d DCA 2016) (“‘[Section] 701.02’s recording requirement is

applicable only to (and enforceable by) competing creditors or subsequent

bona fide purchasers of the mortgagee, not by the mortgagor.’” (quoting JP

Morgan Chase v. New Millennial, LC, 6 So. 3d 681, 685 (Fla. 2d DCA

2009))); § 95.11(2)(c), Fla. Stat. (providing that the statute of limitations is

five years for “[a]n action to foreclose a mortgage.”); § 687.03, Fla. Stat.

(noting “if any loan, . . . or obligation exceeds $500,000 in amount or value,

it shall not be usury or unlawful to reserve, charge, or take interest thereon

unless the rate of interest exceeds” twenty-five percent); Tillman v. State,

471 So. 2d 32, 35 (Fla. 1985) (“In order to be preserved for further review by

a higher court, an issue must be presented to the lower court and the specific

legal argument or ground to be argued on appeal or review must be part of

that presentation if it is to be considered preserved.”).



                                       2